Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered March 4, 1998, convicting defendant, after a jury trial, of 11 counts of aggravated harassment in the second degree, and sentencing her to consecutive terms of one year on each conviction, consolidated by law to two consecutive one-year terms, unanimously affirmed.
The trial court properly exercised its discretion in restricting both sides from questioning prospective jurors regarding the facts pertaining to defendant’s two prior convictions for crimes similar to those charged herein (People v Smith, 290 AD2d 367 [2002], lv denied 97 NY2d 762 [2002]). The trial court also properly precluded three of defendant’s witnesses from testify*334ing since their proposed testimony was cumulative (People v Arroyo, 77 NY2d 947 [1991]; People v Figueroa, 258 AD2d 280 [1999], lv denied 93 NY2d 970 [1999]). Defendant’s claim that she was prejudiced by the failure to give a limiting instruction regarding her two prior convictions for aggravated harassment is unpreserved (People v Urbaez, 219 AD2d 568 [1995], lv denied 87 NY2d 908 [1995]), and we decline to review it in the interest of justice. Were we to review it, we would find that the error was harmless given the overwhelming evidence of defendant’s guilt (People v Jimenez, 246 AD2d 333, 334 [1998], lv denied 91 NY2d 942 [1998]). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Marlow, JJ.